EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


In the specification, paragraph [0001], --now, US Patent 11,266,544,-- has been added after “September 16,2109,”.
Terminal Disclaimer
The terminal disclaimer filed on 9/8/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,266,544 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or clearly suggest a method of making an apertured substrate using a patterned roll having at least two continuous threads extending circumferentially around the axis of rotation parallel to one another which forms a nip with an anvil roll to compress the substrate between them to bonds the compressed points.  The claim requires the first thread to extend more than one entire rotation around the roll as otherwise a first edge of a first thread would not be separated by a lead length from another first edge of the first thread.  While Stone et  al.(US Patent 9,044,353) show a plurality of threads extending a helical manner around the roll(Figure 2), they are not shown to extend an entire circumference.  Additionally, the raised areas on the threads go into a recess in the anvil roll and there is no suggestion of compression to form a bond.  The reference explicitly states that the temperature of the substrate would be below its melting point and there is no adhesive present so there is no likelihood of bonding and no compression.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/Primary Examiner, Art Unit 1746